              Case 1:20-cv-01278-AWI-SKO Document 3 Filed 09/14/20 Page 1 of 2


 1                           UNITED STATES DISTRICT COURT
 2                                  EASTERN DISTRICT OF CALIFORNIA
 3

 4   UNITED STATES OF AMERICA,                             Case No. 1:20-cv-01278-AWI-SKO
 5                         Petitioner,                     ORDER DIRECTING SERVICE AND
                                                           SETTING BRIEFING SCHEDULE
 6            v.

 7   ERNESTINA M. SAXTON, M.D.,

 8                         Respondent.

 9

10            Before the Court is Petitioner      United States of America (“Petitioner”)’s Petition to
     Enforce United States Drug Enforcement Administration (“DEA”) Administrative Subpoena R9-
11
     19-179200 (“Subpoena”) on Ernestina M. Saxton, M.D. (“Respondent”). (Doc. 1 (“Petition”).)
12
     Specifically, Petitioner requests:
13

14            A.        This Court enter an order directing Respondent to immediately comply with the
                        Subpoena, in its entirety;
15            B.        That any order granting the relief sought herein be served on Respondent or her
                        counsel by the DEA; and
16            C.        That this Court grant such other and further relief as it deems just and proper.
17
     (Petition at 2.)
18
              Accordingly, the Court sets the following briefing schedule:
19
              1.        Respondent Ernestina M. Saxton, M.D.’s response to the Subpoena or opposition to
20
     the Petition is due on or before October 2, 2020;
21
              2.        Petitioner United States of America’s reply is due on or before October 9, 2020.
22
     The Court will then take the matter under submission without oral argument pursuant to E.D. Cal.
23
     Local Rule 230(g); and
24
              By no later than September 16, 2020, Petitioner shall serve the Petition and this Order on
25
     Respondent and file proof of service on the docket.
26   IT IS SO ORDERED.
27
     Dated:        September 11, 2020                             /s/   Sheila K. Oberto           .
28                                                       UNITED STATES MAGISTRATE JUDGE
     Case 1:20-cv-01278-AWI-SKO Document 3 Filed 09/14/20 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                     2
